 



Exhibit 10

STRATEGICA MANAGEMENT LLC
701 Brickell Avenue
Suite 2500
Miami, Florida 33131

      Jack D. Burstein
CEO   Direct Line: (305) 536-1414
Facsimile: (305) 536-1486

July 22, 2003

PERSONAL & CONFIDENTIAL

Mr. Elliot Krasnow, President
Netfran Development Corp.
2801 NE 208th Terrace
2nd Floor
Miami, Fl 33180

        Re:   Venture among Strategica Management or its designee
(“Strategica”) and Netfran Development Corp. dba Netspace
(“Netspace” or the “Company”)

Dear Elliot:

     We are very impressed with what you have put together to date at Netspace
and we are excited at the prospect of venturing with you in this business. I
believe our respective talents are synergistic and can add tremendous value for
the mutual benefit of the Company and its shareholders.

     This letter sets forth the basic terms of an agreement between Strategica
and the Company.

     It is intended that Strategica be engaged to provide its financial advisory
services and skills to the Company that would include endeavoring to arrange or
provide value up to $10,000,000 for the Company by arranging financing, merger
and acquisition transactions, obtaining customers or such other transactions
which Strategica may propose to the Company from time to time during the term of
this agreement utilizing Strategica’s contacts and relationships.

     Initially, Strategica would perform certain due diligence on the Company,
which would include its business plan and management. Diligence would commence
promptly after acceptance of this agreement. Following diligence, Strategica
shall endeavor to generate the approximate $10,000,000 (or any lesser amount
approved by the Company) of Value for the Company. Of course, the Company and
its principals would need to cooperate with us in this effort. Funding may be in
stages and separated among various sources and formats, to the extent deemed
appropriate. You understand that this letter is not a commitment for any
funding.

 



--------------------------------------------------------------------------------



 



Mr. Elliot Krasnow
Netvertise
June 10, 2003
Page 2

          Consistent with the foregoing, the parties agree to the following:    
  1.   Strategica shall be issued in escrow a 20% equity stake in the Company’s
issued and outstanding common stock. Subject to the provisions of this
agreement, Strategica’s equity shall be subject to repurchase by the Company or
its assigns to the extent the Company has not received $10 million in “Value”
(as defined below) from the services of Strategica during the term of this
agreement. The repurchase price shall be $.0001 per share, subject to adjustment
for stock splits, combinations, exchanges or similar capital transactions.
Strategica shall endeavor to provide advice and endeavor to arrange or provide
for the Company $10,000,000 of “Value” during the term of this agreement. The
Company’s repurchase right shall expire as to 5% of such shares for each
$500,000 of Value created by Strategica during the term of this agreement from a
source directly introduced by Strategica during the term of this agreement or
within six months after termination of this agreement. Strategica acknowledges
that such shares have not been registered under the Securities Act of 1933 and
will be subject to restrictions on transfer to assure compliance with the
applicable securities laws. The Company will have a right of first refusal to
repurchase such shares to which the Company’s right of repurchase has expired in
the event Strategica seeks to sell or transfer them. Any shares being sold into
the public market will be subject to leak out provisions. Such shares, along
with any substitute or additional shares, shall be deposited in escrow with the
Secretary of the Company along with two stock powers duly executed by Strategica
to facilitate the repurchase of such shares. Such shares shall contain
restrictive legends referring to the restrictions set forth in this agreement.  
    2.   The term “Value” is defined for purposes of this Agreement as the gross
dollar amount of all proceeds to or for the benefit of the Company from any
financing transactions (including without limitation capitalizations, debt
and/or equity financings), the price paid by or to the Company for mergers and
acquisitions, and gross revenues to the Company from all other contracts and
business opportunities from any source or sources directly, introduced by
Strategica (or by any persons or entities directly introduced by any such
source(s)) during the term of this Agreement. Value includes amounts received
from or transactions with any such introductions occurring after the date of
this agreement and shall include sources not affiliated with the Company
previously visited by the Company which did not enter into an agreement with the
Company for any funding or any other transaction prior to the date of this
agreement. The Company and its principals recognize that in connection with any
funding or business opportunity or transaction introduced to the Company by
Strategica, Strategica may be an interested party or otherwise have a
compensation arrangement as an equity owner, advisor, lender, investment banker,
merchant banker or other relationship and Strategica will promptly notify the
Company in writing of any such interest of Strategica or its affiliates in
connection with any funding or business opportunity or transaction introduced to
the Company by Strategica.       3.   Each share of common stock shall be pari
passu with all the issued and outstanding common shares entitled to one voting
right. Strategica and its affiliates will vote all shares of the Company as
specified by the Board of Directors of the Company for the ten years following
the initial issuance of stock to Strategica pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



Mr. Elliot Krasnow
Netvertise
June 10, 2003
Page 3

          Furthermore, neither Strategica nor any of its affiliates will
acquire, directly or indirectly, any shares of the Company without the consent
of the Board of Directors of the Company during such ten year period. Depending
on tax and other considerations, the structure and form of the participation may
require various modifications to be mutually agreed upon but the substance shall
remain the same.           Strategica or its designee shall be engaged as the
Company’s consultant and financial advisor and the Company shall enter into
Strategica’s standard advisory services agreement subject to review and
acceptance by the Company after the Company has received Value of $1,000,000 or
more from a source introduced to the Company by Strategica and shall be paid
$3,000 per month for the balance of the initial term of this agreement, subject
to renewal by mutual consent. As part of its advisory services agreement, as to
any transaction introduced by Strategica and accepted by the Company, the
Company shall pay to Strategica at closing of each such transaction (i) 3% of
the gross amount of any senior debt (ii) 4% of the gross amount of any mezzanine
debt or subordinate debt (iii) 6% of the gross amount of any equity, and (iv) 6%
of the value of any merger, acquisition, bulk asset sale, control block stock
sale (i.e. 6% or more of the shares), divestiture or other similar transactions.
The fees payable by the Company to any other financial advisor shall not reduce
or otherwise affect any fee payable hereunder to Strategica by the Company,
provided however, if such transaction introduced by Strategica requires the
payment of fees by the Company to another financial advisor introduced to the
Company by Strategica, the fees payable to Strategica shall be reduced by 50% of
the amount required to be paid to such other financial advisor which is not an
affiliate of Strategica and reduced by 100% if the other advisor is an affiliate
of Strategica.       4.   You acknowledge and agree that the ultimate lender or
funding source could be or could include a Strategica affiliate such as the
merchant banking division of Strategica, in whole or in part, subject to
approval of Strategica’s board. Strategica’s merchant banking division sometimes
provides or participates in fundings in the form of secured loans to clients of
Strategica, although we all acknowledge and agree that there is no commitment or
obligation by Strategica to do so at this time.           The Company shall pay
to Strategica $5,000 for due diligence upon signing this agreement. The Company
will reimburse Strategica’s reasonable out of pocket expenses in connection with
its services under this agreement. These items are reimbursable by the Company
upon request. Expenses shall not exceed $500 without pre-approval.          
Strategica would be entitled to designate one board member after the Company
receives Value of $1,000,000 or more from a source directly introduced by
Strategica. The Company shall obtain acceptable director and officer insurance,
if available at a cost the Company deems to be reasonable. If there is no
director and officer insurance, Strategica at its option will be an advisor to
the Board. In any event, Strategica shall receive notice of all board,
shareholder and committee meetings and have the right to receive all meeting
materials, financial data and other data and the right to participate in all
discussions. Strategica and its affiliates will enter into the Company’s
standard non-disclosure agreement and respect the confidentiality of all
confidential information of the Company which it may become aware of as a result
of the arrangement herein.

 



--------------------------------------------------------------------------------



 



Mr. Elliot Krasnow
Netvertise
June 10, 2003
Page 4

      5.   Any debt or equity facility and any funding for the business or the
Company would be subject to due diligence, the execution of any commitments or
agreements as required by the funding source, execution and delivery of all
required loan, equity and other requested documents and any needed legal
opinions, and compliance with all terms, covenants, conditions, collateral
requirements, funding conditions and other requirements of the ultimate funding
source. The final loan or equity funding structure and required documentation
will be determined by the funding source and set out in a definitive agreement
that is mutually agreed to.       6.   The parties acknowledge that Strategica
may cause some of its duties to be performed under the name Strategica Group or
an affiliate and all rights and benefits under this agreement in favor of
Strategica shall likewise be available to Strategica Group and any other
affiliate. After the Company receives $1,000,000 of Value from sources
introduced to the Company by Strategica, the Company shall not enter into any
other similar financial advisory services agreement or arrangement without
Strategica’s prior written consent. During such exclusive period, the Company
may conduct discussions with any third parties regarding financing and other
matters; provided, however, that the Company shall notify all expressions of
interest from third parties in any financing, transaction or material contract
with the Company to Strategica promptly after the Company becomes aware of them.
      7.   Notwithstanding anything herein to the contrary, the Company shall
not be obligated hereunder to implement or consummate any proposed transaction
or contract (a “Transaction”), and the Company may determine in its sole
discretion which Transactions, if any, are in its best interests. If the Company
shall fail to accept the terms of any proposed Transaction directly or
indirectly introduced or arranged by Strategica and then conducts another
Transaction (prior to which the Company shall give Strategica and each party
introduced, by Strategica which has proposed a Transaction to the Company the
reasonable opportunity to equal or better the terms of such other Transaction)
on similar or less favorable terms as the proposed Transaction (including any
Transactions proposed after giving such opportunity to equal or better such
terms) within 6 months of when presented to the Company then the Value that
would have been obtained from the consummation of such Transaction shall be
credited towards the achievement of Value under this Agreement. The
consideration (i.e., fees, equity and rights) received and receivable by
Strategica under this Agreement shall not be a factor in determining the
favorability of the terms of any Transaction to the Company.       8.   The
parties acknowledge that Strategica has various professionals in its employ and
ownership, such as lawyers and accountants. The parties acknowledge that these
persons have not and are not acting in their professional capacity on behalf of
any of the parties or on behalf of the Company. Each of the parties represents
that it has been advised to seek independent legal counsel. Each of the parties
represents that it has sought and obtained, and will continue to seek and obtain
as necessary from time to time, the advice of independent legal and accounting
professional advice in connection with this venture and does not and will not
seek to obtain the advice of, or to retain any of, the legal and accounting
professionals affiliated with Strategica from time to time for any professional
advice.

 



--------------------------------------------------------------------------------



 



Mr. Elliot Krasnow
Netvertise
June 10, 2003
Page 5

      9.   Strategica represents to the Company and its affiliates that it will
conduct its activities contemplated under this agreement in compliance with all
applicable securities and other laws which may be applicable to its activities.
Strategica acknowledges that the releationship with the Company established
herein is fiduciary in nature.       10.   The initial term of the engagement
shall be three (3) years from the date hereof. Netspace may terminate the
engagement without penalty if it has not received at least $1 million of Value
from a source introduced to the Company by Strategica within the first six
months of this agreement. Netspace shall have a right of first refusal to
purchase Netspace shares proposed to be sold by Strategica or its affiliates for
five (5) years following the term of this agreement.       11.   The Company
agrees that, except as required by law or pursuant to a valid subpoena or
Strategica’s prior written consent, any advice rendered by Strategica to the
Company or the venture pursuant to this letter may not be disclosed publicly and
shall remain confidential. Further, Strategica shall be advised of any legally
required disclosure. The parties agree that Strategica may, at its option,
publish announcements of any successful restructuring, financing or similar
events in conventional “tombstone” style with prior written notice to the
Company. The execution and delivery of this agreement by the persons below have
been duly authorized by all necessary action, corporate and otherwise.       12.
  By signing below, the parties acknowledge good and valuable consideration for
this agreement and that this agreement has been approved by the parties hereto
and executed with the advice and approval of their respective independent
counsel and duly authorized by all relevant action, corporate and otherwise, and
anyone else whose consent is required. You agree to cooperate and deliver all
documents with respect to this matter contemplated by this agreement or
otherwise reasonably requested by Strategica or its counsel. This agreement
shall not be construed more stringently against the drafting party since all
parties and their respective counsel contributed to the negotiation and drafting
of this agreement and each party has had the advice of separate and independent
legal counsel in the review and drafting of this agreement. If any litigation
arises from this agreement, the prevailing party may recover reasonable
attorney’s fees and costs.

This agreement shall be interpreted and construed in accordance with Florida
law, and any disputes arising between the parties in any way pertaining to this
agreement shall be resolved by binding arbitration under the rules of the
American Arbitration Association in Miami-Dade County, Florida.

 



--------------------------------------------------------------------------------



 



Mr. Elliot Krasnow
Netvertise
June 10, 2003
Page 6

The parties hereby consent to personal jurisdiction in such forum and to
personal service of process by mail. This agreement may be executed in
counterpart copies and the fact of execution transmitted via telecopy.

     Please signify your agreement with these terms by signing below and
remitting a check for $5,000. We are prepared to commence immediately, since
timing is very important. Thank you.

          Sincerely,           STRATEGICA MANAGEMENT LLC           /s/ Jack D.
Burstein    

--------------------------------------------------------------------------------

    Jack D Burstein
CEO       ACCEPTED:           Netfran Development Corp.           By: /s/ Elliot
Krasnow

--------------------------------------------------------------------------------

Elliot Krasnow, President   Date: ______________, 2003

 